DETAILED ACTION
Status of the Claims
	Claims 9-12, 14, 16 and 18-23 are pending in the instant application and are being examined on the merits in the instant application.
Advisory Notice
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	All rejections and/or objections not explicitly maintained in the instant office action have been withdrawn per Applicants’ claim amendments and/or persuasive arguments.
Priority
	The U.S. effective filing date has been determined to be 04/26/2013, the filing date of document DE 10 2013 104 284.8.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	Claims 9, 11-12, 14, 16 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 9 recites the limitation "the mixed oxide" in 5.  There is insufficient antecedent basis for this limitation in the claim. Particularly, claim 9 recites “at least one doped or undoped mixed oxide” in line 2, thus it is unclear which one or more of the “at least one doped or undoped mixed oxide” is limited by the formula recited in the claim.
	Similarly, Claim 11 recites the limitation "mixed oxide" in 1.  There is insufficient antecedent basis for this limitation in the claim. Particularly, claim 9 recites “at least one doped or undoped mixed oxide” in line 2, thus it is unclear which one or more of the “at least one doped or undoped mixed oxide” is limited by the recited “mass fraction between 0.01% and 80 %”.
	Similarly, Claim 12 recites the limitation "the mixed oxide" in 3.  There is insufficient antecedent basis for this limitation in the claim. Particularly, claim 9 recites “at least one doped or undoped mixed oxide” in line 2, thus it is unclear which one or more of the “at least one doped or undoped mixed oxide” is limited by the formula recited in the claim.

	Similarly, Claim 16 recites the limitation "the doped or undoped mixed oxide" in 5.  There is insufficient antecedent basis for this limitation in the claim. Particularly, claim 9 recites “at least one doped or undoped mixed oxide” in line 2, thus it is unclear which one or more of the “at least one doped or undoped mixed oxide” is limited by the “the doped or undoped mixed oxide” recited in the claim.
	Similarly, Claim 18 recites the limitation "the mixed oxide" in 2.  There is insufficient antecedent basis for this limitation in the claim. Particularly, claim 9 recites “at least one doped or undoped mixed oxide” in line 2, thus it is unclear which one or more of the “at least one doped or undoped mixed oxide” is limited by “the mixed oxide” recited in the claim.

Claim Rejections - 35 USC § 102
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




	Claims 9-11, 14 and 16 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by GIEBELER ("Structural changes of vanadium-molybdenum-tungsten mixed oxide catalysts during the selective oxidation of acrolein to acrylic acid," 2006, ELSEVIER; Journal of Molecular Catalysis A: Chemical, Vol. 259, pp. 309-318).

Applicant Claims
	Applicant claims a composite material for producing antimicrobially effective surfaces containing at least one doped or undoped mixed oxide, wherein: 	
	the composite material comprises a matrix and the mixed oxide, 
	the mixed oxide has the chemical formula MoxW1-xOz, in which there is 0 < x < 1 and 2.0 ≤ z ≤ 3.0, and 
	wherein the matrix includes at least one material selected from the group consisting of inorganic polymers, plastics, silicones, ceramics, rubber, powder varnishes, liquid varnishes, bitumen, asphalt, glasses, waxes, resins, paints textiles, fabric, wood, composites, metals, hydrophilizing agents, and an oxide of Zn, Bi, Cu, Ti and/or V (instant claim 9).
Disclosure of the Prior Art
0.6W0.4O3 and Mo0.29W0.71O3 were observed at increasing tungsten content." (abstract) (instant claims 9 & 10). GIEBELER further disclose the phasic content in the mass fraction range between 0.1 % and 80 % of the mixed oxide related to its overall weight, the inclusion of vanadium (V), and the inclusion of a molybdate (e.g. MoO3) (Figure 6)(instant claims 11, 14 & 16). GIEBLER teaches the mixed oxides as catalysts for the selective oxidation of acrolein to acrylic acid (Abstract). 
	  GIEBELER discloses that "the active phases should be identical for bulk oxides and supported catalysts." (p. 309, col. 2, last paragraph).
	Applicant’s arguments filed 03/29/2021 make clear that the disclosure of GIBELER is anticipated as Applicants admit that: “The Office’s argument about the teaching of Giebeler is undermined by the discussion of the two molybdenum and tungsten mixed oxide phases (i.e., Mo0.6Wo0.4O3 and Mo0.29W0.71O3) in the reference. Giebeler listed these oxide phases as being present in some samples of an acrolein oxidation catalyst made by melting and calcining MoO3, V2O5, and WO3 to produce catalysts having the formula V2Mo8WxOy (0 ≤ x ≤ 5) (Giebeler, p. 310, col. 1 line 32 to col. 2, line 4). Giebeler did not make catalyst samples without V2O5 that would have produced a mixed oxide of molybdenum and tungsten. These mixed oxides were only present as phase regions in a melted and calcined vanadium-molybdenum-tungsten mixed oxide catalyst.” [emphasis added] (arguments p. 6, lines 16-23). Where the mixed oxides within the scope of the claims (i.e., Mo0.6Wo0.4O3 and Mo0.29W0.71O3) were present as phase regions in a matrix of calcined vanadium-molybdenum-tungsten mixed oxide catalyst (instant claim 14).

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

	Claims 9-12, 14, 16, 18 and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over GUGGENBICHLER (US 2010/0057199; published March 2010) in view of LEE (WO 2013/176369 A1; filed 12/28/2012, US 2015/0105235 relied on as an English language translation) and Baeck et al. (“Combinatorial Electrochemical Synthesis and Characterization of Tungsten-Molybdenum Mixed Metal Oxides,” 2002; Korean Journal of Chemical Engineering Vol. 19, No. 4, pp. 593-596).
Applicants Claims
	Applicant claims a composite material for producing antimicrobially effective surfaces containing at least one doped or undoped mixed oxide, wherein the composite material comprises a matrix and the mixed oxide, the mixed oxide has the chemical formula MoxW1-xOz, in which there is 0 < x < 1 and 2.0 ≤ z ≤ 3.0, and n+zMO4, wherein M is Mo or W, A is selected from the group consisting of Mg, Ca, Ag, Cu, Bi, V, Ti and Zn (instant claim 14).
Claim interpretation: the limitation “for producing antimicrobially effective surfaces” is a clear statement of intended use not limiting of the claimed subject matter.
Determination of the scope 
and content of the prior art (MPEP 2141.01)
	GUGGENBICHLER teaches an inorganic substance containing molybdenum and/or tungsten which forms hydrogen cations when in contact with an aqueous medium and which results in an antimicrobial effect (see whole document). GUGGENBICHLER further teaches that it is an object of their invention to provide an active substance which has an antimicrobial effectiveness comparable 
	GUGGENBICHLER teaches that:
 
    PNG
    media_image1.png
    353
    552
    media_image1.png
    Greyscale

And that “it surprisingly turned out that substances forming hydrogen cations when in contact with an aqueous medium have an excellent antimicrobial effectiveness. An essential advantage also resides in the fact that the substances are practically not consumed. […] Consequently, the antimicrobial effect is almost unrestrictedly 4]2- ([0020]-[0023]) (instant claim 14).
	GUGGENBICHLER teaches that the best results could be achieved with metallic composite materials including the active substance in combination with a nobler metal such as silver, copper, tin and their alloys ([0038]-[0039])(instant claim 14). GUGGENBICHLER further teaches that the active substance can be used for the production of an antimicrobial plastic material, such as including in a polymer matrix ([0041]-[0042]; claims 33-34)(instant claim 1, “the matrix includes at least one material selected from the group consisting of inorganic polymers, plastics […].”). GUGGENBICHLER further teaches that the active substance is suitable as an additive for varnishes, coating substances and adhesives ([0103]) (instant claim 18, “adhesive bond”). GUGGENBICHLER further teaches that the active substance can be used as an additive for a filter ([0105]). 
	GUGGENBICHLER teaches that the active substance is present as agglomerates having a size of less than 5 microns ([0037]; claims 28-29). GUGGENBICHLER teaches the substance according to the invention is incorporated in a plastic material, particularly a polymer matrix in in amount of 0.1 to 50% by volume ([0085]) (instant claim 11).


Ascertainment of the difference between 
the prior art and the claims (MPEP 2141.02)
	The difference between the rejected claims and the teachings of GUGGENBICHLER is that GUGGENBICHLER does not expressly teach the active substance species is a mixed oxide has the chemical formula MoxW1-xOz, in which there is 0 < x < 1 and 2.0 ≤ z ≤ 3.0.
	LEE teaches photocatalysts having properties such as antimicrobial effects (see whole document), and particularly that:

    PNG
    media_image2.png
    321
    632
    media_image2.png
    Greyscale

	Baeck et al. teaches a combinatorial electrochemical synthesis and characterization of Tungsten-Molybdenum Mixed Metal Oxides (see whole document). Baeck et al. teaches that: “We used methods of automated electrochemical synthesis and screening of WO3-MoO3 mixed oxide to address the following questions: 1 ) Can a combinatorial library of WO3-MoO3 mixed oxide be rapidly synthesized and screened electrochemically? 2) What are the photoelectrochemical effects of the compositional changes? 3) Is there any trend in photoelectrochemical activity as a function of composition that might improve our understanding of composition-function relationships?” (p. 593, paragraph bridging cols. 1-2). Baeck et al. further teaches that “Automated measurement of photocurrent by using a scanning photoelectrochemical cell showed that mixed oxides showed higher photocatalytic activity than pure tungsten oxide or pure molybdenum oxide.” (abstract, lines 7-8), and that “Maximum photoreponse was achieved when 50% Mo 
	Baeck et al. teaches that: “Shiyanovskwa and Hepel [Shiyanovakaya and Hepel, 1999] reported increased photocatalytic activity of WO3/TiO2 bicomponent films. In this system, Electrons photogenerated at the conduction band of TiO2 transfer into the lower lying WO3 conduction band, while the holes photoexcited at the valence band of WO3 transfer into TiO2 valence band. Therefore, the relative locations of the band energies of TiO2 and WO3 can promote efficient separation of photogenerated charges, whereas the surface and bulk recombination processes result in a photocurrent decrease. By the same principle, WO3-MoO3 mixed oxide might show higher photocatalytic activity than either pure tungsten oxide or pure molybdenum oxide. Photoexcited electrons at WO3 conduction band can transfer into MoO3 conduction band due to the relative location of band energies of the two materials, while the holes from MoO3 valence band can move in an opposite direction. So, the recombination of photogenerated electron-hole pair might be suppressed, resulting in higher photocatalytic activity.” (paragraph bridging pp. 595-596).
	Regarding claims 21-23 excluding species MO3 (claim 21), WO3 (claim 22) and “elementary molybdenum, MoO2, elementary tungsten, and WO2.” (instant claim 23). The combination of cited prior art suggests substituting the antimicrobial 3-MoO3 mixed oxide as this species was shown by Baeck et al. to have improved photocatalytic activity as compared to the pure tungsten and pure molybdenum oxides. Thus, the prior art suggests replacing, as the antimicrobial active agent, the pure tungsten and pure molybdenum oxides with a WO3-MoO3 mixed oxide, and as a result excluding other species such as those recited in instant claims 21-23.

Finding of prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to produce a composite material including an antimicrobial material based upon molybdenum and tungsten oxides the composite including the microbial active in material such as a plastic, as taught by GUGGENBICHLER, and modify the molybdenum and tungsten oxides to form a Tungsten-Molybdenum mixed oxide because this would have reasonably improved the antimicrobial effect by providing a photocatalytic antimicrobial effect by shifting the energy bands (valence band and conduction band) of the resulting mixed oxide which is expressly taught by Baeck et al. as having “showed higher photocatalytic activity than pure tungsten oxide or pure molybdenum oxide.” And both GUGGENBICHLER and LEE teaches the  photocatalytic antimicrobial effect, 
	From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention because the prior art disclose methods of making molybdenum and tungsten mixed oxide compounds useful for catalysts. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary. 
	In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
	Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over GUGGENBICHLER in view of LEE  and Baeck et al.; as applied to claims 9-12, 14, 16, 18 and 21-23 above, and further in view of HENDERSON (WO 2011/129982 A2; published October 2011).
Applicants Claims
	Applicant claims a composite material for producing antimicrobially effective surfaces containing at least one doped or undoped mixed oxide, wherein the composite material comprises a matrix and the mixed oxide, […], and wherein the matrix includes at least one material selected from the group consisting of […], hydrophilizing agents, […] (instant claim 9). Applicants further claim the hydrophilizing agent is polyethylene glycol (PEG), among others (instant claims 19-20).
Determination of the scope 
and content of the prior art (MPEP 2141.01)
	GUGGENBICHLER teaches an inorganic substance containing molybdenum and/or tungsten which forms hydrogen cations when in contact with an aqueous medium and which results in an antimicrobial effect, as discussed above and incorporated herein by reference.
	LEE teaches that “The photocatalyst is a material which can provide air cleaning, deodorization and antimicrobial effects since electrons and holes created by energy obtained by light absorption of the material generate superoxide anions, hydroxyl radicals, or the like.”, as discussed above and incorporated herein by reference.

Ascertainment of the difference between 
the prior art and the claims (MPEP 2141.02)
	The difference between the rejected claims and the teachings of GUGGENBICHLER is that GUGGENBICHLER does not expressly teach the inclusion of a hydrophilizing agent (i.e. a wetting agent) such as polyethylene glycol.
	HENDERSON teaches methods for increasing the effectiveness of one or more antimicrobial agents incorporated in polymeric films (see whole document). HENDERSON further teaches that “the incorporation of a wetting agent increases contact between a microbe-containing aqueous medium and a face of polymeric layer containing antimicrobial agent(s).” ([0024]). HEDERSON teaches that the hydrophilic wetting agents include polyethylene glycols, among others ([0055]).
Finding of prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to produce a composite material including an antimicrobial material based upon molybdenum and tungsten oxides the composite including the microbial active in material such as a plastic, as taught by GUGGENBICHLER, and modify the molybdenum and tungsten oxides to form a Tungsten-Molybdenum mixed oxide, as discussed above, an further to include a hydrophilic wetting agent such as polyethylene glycol in order to enhance the antimicrobial effect by increasing contact between a microbe-containing aqueous medium and a face of polymeric layer containing antimicrobial agent(s), as suggested by HENDERSON.
	From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention because the prior art disclose methods of making molybdenum and tungsten mixed oxide compounds useful for catalysts. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary. 
	In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
	Claims 9-10 and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over EDWARDS (US 2005/0104136; published May, 2005) in view of Ivanova et al. (“Electrochromic behavior of CVD molybdenum oxide and Mo-W mixed-oxide thin films,” 2003; Kluwer Academic Press; Journal of Materials Science: Materials in Electronics, Vol. 14, pp. 755-756).
Applicants Claims
	Applicant claims a composite material for producing antimicrobially effective surfaces containing at least one doped or undoped mixed oxide, wherein the composite material comprises a matrix and the mixed oxide, the mixed oxide has the chemical formula MoxW1-xOz, in which there is 0 < x < 1 and 2.0 ≤ z ≤ 3.0, and wherein the matrix includes at least one material selected from the group consisting of inorganic polymers, plastics, silicones, ceramics, rubber, powder varnishes, liquid varnishes, bitumen, asphalt, glasses, waxes, resins, paints textiles, fabric, wood, composites, metals, hydrophilizing agents, and an oxide of Zn, Bi, Cu, Ti and/or V (instant claim 9).Applicants further claim the mixed oxide is present in the form of particles having a size in the range of 0.1 to 200 microns (i.e. 100 nm to 200,000 nm) (instant claim 12). Applicants further claim the composite material further includes a compound of the chemical formula An+zMO4, wherein M is Mo or W, A is selected from the group consisting of Mg, Ca, Ag, Cu, Bi, V, Ti and Zn (instant claim 14).
Claim interpretation: the limitation “for producing antimicrobially effective surfaces” is a clear statement of intended use not limiting of the claimed subject matter.
Determination of the scope 
and content of the prior art (MPEP 2141.01)
	EDWARDS teaches an electrochromic device based on nanocrystalline materials (see whole document). EDWARDS teaches: “An electrochromic device, comprising a first electrode (3), a second electrode (5) and an electrolyte (4) separating the electrodes (3, 5), where at least one of said first and second electrodes includes an electrically active structure which have an at least dual state visual appearance depending on the potential difference between the first and the second electrode.” (abstract, Figure 1). EDWARDS teaches that the electrochromic device can be a window ([0028])(instant claim 1, “the matrix includes at least one material selected from the group consisting of inorganic polymers […] glasses […].”). 	EDWARDS teaches that “The present inventors have discovered that certain semiconducting metal oxides (specified below), when prepared as nanostructured films with a roughness factor of at least 20, exhibit color-change characteristics that are not dependent upon intercalation of ions into the material. The main mechanism in these cases is instead capacitive charging (or double layer charging) at the surface 
For a nanostructured coloring electrode NiO (in the crystalline form bunsenite), CoO, WO3 and MoO3 are particularly preferred.” ([0035]).
	EDWARDS claims “An electrochromic device, comprising a first electrode (3), a second electrode (5) and an electrolyte ( 4) separating the electrodes (3,5), where at least one of said first and second electrodes includes an electrically active structure which have an at least dual state visual appearance depending on the potential difference between the first and the second electrode, characterised in that at least one of said first or second electrodes is a nanostructured conducting or semiconducting film, which does not have an redox active species added to the surface and that said at least one electrode together with the electrolyte are arranged for supporting a capacitive charge compensation.” (claim 1). And “Electrochromic device according to claim 1 or 2, characterized in that the second electrode ( 5) is a nanostructured conducting or semiconducting film, which does not have an redox active species added to the surface, and which film constitutes the electrically active structure having a dual state visual appearance depending on the potential difference between the first and the second electrode whereby said film is arranged for performing said change of state of the electrically active structure under a capacitive charge compensation.” (claim 8). And “ Electrochromic device according to any of doped or undoped crystalline molybdenum or tungsten oxide or a mixture thereof.” [emphasis added](claim 16).
Ascertainment of the difference between 
the prior art and the claims (MPEP 2141.02)
	The difference between the rejected claims and the teachings of EDWARDS is that EDWARDS does not expressly teach the electrochromic semiconductor film electrode includes a molybdenum or tungsten mixed oxide.
	Ivanova at al. teaches thin films of molybdenum oxide, tungsten oxide and mixed Mo-W oxide by chemical vapor deposition (CVD) (see whole document). Ivanova et al. teaches that their mixed oxide was prepared using a Mo(CO)6:W(CO)6 ratio of 1:4 (p. 755, col. 1, line 1)(instant claim 10). Ivanova et al. teaches that:

    PNG
    media_image3.png
    252
    682
    media_image3.png
    Greyscale

	Regarding claims 21-23 excluding species MO3 (claim 21), WO3 (claim 22) and “elementary molybdenum, MoO2, elementary tungsten, and WO2.” (instant claim 23). The combination of cited prior art suggests substituting the antimicrobial tungsten (W) and molybdenum (Mo) oxides (O) with a W-Mo mixed oxide as this species was shown by Ivanova et al. to have improved electrochromic activity as compared to the pure tungsten and pure molybdenum oxides. Thus, the prior art suggests replacing, as the electrochromic material, the pure tungsten and pure molybdenum oxides with a W-Mo mixed oxide, and as a result excluding other species such as those recited in instant claims 21-23.

Finding of prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to produce a composite material including an electrochromic mixed oxide of Mo-W per on a glass substrate 
	From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention because the prior art disclose methods of making molybdenum and tungsten mixed oxide compounds useful for catalysts. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary. 
	In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).



Response to Arguments:
	Applicant's arguments filed 03/29/2021 have been fully considered but they are not persuasive.
	Applicants argue that “The Office’s argument about the teachings of Giebeler is undermined by the discussion of the two molybdenum and tungsten mixed oxides […] in the reference.” And “Giebeler did not make catalyst samples without V2O5 that would have produce a mixed oxide of molybdenum and tungsten. These mixed oxides were only present as phase regions in a melted and calcined vanadium-molybdenum-tungsten mixed oxide catalyst.” (p. 6, lines 16-26). And “Giebeler also fails to teach that the catalyst made by melting and calcining MoO3, V2O5, and WO3 […] were only used to compare their phase compositions with other catalyst samples by crystallization […] and spray-drying […] which did not include any phases consisting of a molybdenum and tungsten oxide […]. Giebeler continued that mixed oxides of vanadium-and-molybdenum prepared by method I were reported to show no reduction activity over the temperature range studied [….].
	In response the examiner has remove Giebeler et al. from the rejection(s) based on obviousness, however, the reference is still considered to anticipate claims, as detailed above.
	Applicants further argue that the composite materials made with mixed oxides of tungsten and molybdenum show significantly improved antimicrobial properties over single oxides (pp. 9-10).
	In response the examiner advises Applicant that arguments of unexpected results cannot be relied upon to overcome an anticipation rejection. Given that molybdenum-tungsten mixed oxides, having the chemical formula MoxW1-xOz, in which there is 0 < x < 1 and 2.0 ≤ z ≤ 3.0, were known before the time of the claimed invention, and instant claim 9 requires a simple combination of said molybdenum-mixed oxides showed higher photocatalytic activity than pure tungsten oxide or pure molybdenum oxide.”. And Ivanova et al. teaches essentially the same improvement with a different property, particularly to have improved electrochromic activity as compared to the pure tungsten and pure molybdenum oxides. Additionally, both GUGGENBICHLER and LEE teach the  photocatalytic antimicrobial effect, GUGGENBICHLER teaches “An antimicrobial effect can also be achieved by means of components with a photooxidative effect.” ([0013]), and LEE teaches that “The photocatalyst is a material which can provide air cleaning, deodorization and antimicrobial effects since electrons and holes created by energy obtained by light absorption of the material generate superoxide anions, hydroxyl radicals, or the like.” Which is suggested as improved by Baeck et al., as detailed above. Thus, the results of improved antimicrobial effect would have reasonably been expected based on the improved properties over the pure oxides suggested by Baeck et al. in view of GUGGENBICHLER and LEE, and individually, by Ivanova et al. (improved photochromic effect).

Conclusion
	Claims 9-12, 14, 16 and 18-23 are pending and have been examined on the merits. Claims 9-14, 16 and 18-23 are rejected under 35 U.S.C. 103. No claims allowed at this time.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to IVAN A GREENE whose telephone number is (571)270-5868.  The examiner can normally be reached on M-F, 8-5 PM PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J. Blanchard can be reached at (571) 272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IVAN A GREENE/Examiner, Art Unit 1619                                                                                                                                                                                                        

/DAVID J BLANCHARD/Supervisory Patent Examiner, Art Unit 1619